STATE OF MICHIGAN

                          COURT OF APPEALS



JOEL A. PETERSON,                                                UNPUBLISHED
                                                                 April 23, 2015
              Plaintiff-Appellee,

v                                                                No. 319424
                                                                 Genesee Circuit Court
MOUNT MORRIS BOARD OF EDUCATION                                  LC No. 12-099606-NI
and MARY CATHERINE BURKS,

              Defendants-Appellants.


Before: TALBOT, C.J., and MURPHY and GLEICHER, JJ.

PER CURIAM.

        Joel Peterson sustained bodily injury when his vehicle veered off the road and crashed
into a ditch. According to Peterson, a school bus driven by defendant Catherine Burks failed to
yield at an intersection, forcing him to swerve to avoid a collision. Burks was employed by
defendant Mount Morris Board of Education, a governmental entity. Peterson’s complaint
sought economic and noneconomic damages. The complaint described Peterson’s noneconomic
damages as including “great pain and suffering,” “permanent serious disfigurement,” “traumatic
shock,” and “severe mental and emotional anguish.”

        Mount Morris moved for summary disposition based on this Court’s opinion in Hunter v
Sisco, 300 Mich. App. 229; 832 NW2d 753 (2013), which held that the motor vehicle exception to
governmental immunity, MCL 691.1405, precluded noneconomic damage claims in cases arising
from a governmental employee’s negligent operation of a motor vehicle. The circuit court
entertained oral argument, and at the hearing ruled that Peterson’s claims for “mental anguish,
fright and shock, embarrassment, humiliation, or mortification or denial of social pleasure and
enjoyment” would be dismissed. The court’s written order stated:

                IT IS ORDERED that Defendant’s Motion for Partial Summary
       Disposition in regard to Plaintiff’s claims for mental and emotional anguish,
       fright, traumatic shock and embarrassment is GRANTED for the reasons stated on
       the record.

      Mount Morris claimed an appeal, contending that the circuit court’s order did not go far
enough. According to Mount Morris, the circuit court should have granted summary disposition
as to all noneconomic damage claims, including those involving “pain and suffering.”


                                              -1-
Inexplicably, Peterson failed to file a cross-appeal to challenge the balance of the court’s
summary disposition ruling.

        In Hannay v Dep’t of Transp, 497 Mich. 45; ___ NW2d ___ (2014), our Supreme Court
overruled this Court’s Hunter decision, declaring that “a plaintiff may bring a third-party tort
action for economic damages, such as work-loss damages, and noneconomic damages, such as
pain and suffering or emotional distress damages, against a governmental entity if the
requirements of MCL 500.3135 have been met.” Id. at 51.1 Reviewing a well-established, long
line of case law, the Supreme Court elaborated:

       This body of caselaw collectively demonstrates the longstanding principle that
       tort damages generally include the damages that naturally flow from the injury,
       which may include both economic damages, such as damages incurred due to the
       loss of the ability to work and earn money, as well as noneconomic damages, such
       as pain and suffering and mental and emotional distress damages. [Id. at 67.]

The Court concluded that a plaintiff who suffers a bodily injury, and brings suit against a
government defendant under the motor vehicle exception, is eligible to “recover for items of tort
damages that naturally flow from that physical or corporeal injury to the body, which may
include both economic and noneconomic damages.” Id.

       Hannay compels us to affirm the circuit court’s denial of summary disposition regarding
Peterson’s pain and suffering claims. Under Hannay, Peterson is entitled to recover damages for
pain and suffering proximately caused by the accident, provided that Peterson demonstrates he
has sustained a threshold injury as defined by MCL 500.3135. Hardy v Oakland Co, 461 Mich.
561, 565; 607 NW2d 718 (2000).

        Moreover, Hannay compels us to reverse the circuit court’s order granting partial
summary disposition of Peterson’s claims “for mental and emotional anguish, fright, traumatic
shock and embarrassment.” Although an appellee generally may not obtain a more favorable
decision than was rendered by the trial court without filing a cross-appeal, Middlebrooks v
Wayne Co, 446 Mich. 151, 166 n 41; 521 NW2d 774 (1994), this Court has the authority to
“grant further or different relief as the case may require.” MCR 7.216(A)(7). Because Hannay
indisputably supports reversal of the portion of the circuit court’s order granting Mount Morris




1
  Hannay v Dep’t of Transp, 299 Mich. App. 261; 829 NW2d 883 (2013), a case decided three
months before Hunter, involved a plaintiff’s claim for work loss benefits, MCL 500.3135(3)(c).
The defendant contended that the language of the motor vehicle exception to governmental
immunity precluded this form of damage recovery “because the damages recoverable pursuant to
the motor vehicle exception are for the treatment of the bodily injury itself but not the broader
damages associated with the bodily injury.” Hannay, 299 Mich. App. at 268. This was precisely
the same argument as made and approved in Hunter. The Supreme Court granted leave in both
cases, consolidating them for review.


                                               -2-
partial summary disposition with respect to Peterson’s claims “for mental and emotional anguish,
fright, traumatic shock and embarrassment,” we elect to exercise that authority.

       We affirm the circuit court’s denial of Mount Morris’s motion for summary disposition
with respect to damages for physical pain and suffering and reverse the circuit court’s order
granting partial summary disposition of Peterson’s remaining noneconomic damage claims. We
remand for further proceedings and decline to retain jurisdiction.



                                                           /s/ Michael J. Talbot
                                                           /s/ William B. Murphy
                                                           /s/ Elizabeth L. Gleicher




                                              -3-